Appeal by defendant from a judgment of the former County Court, Kings County, rendered October 30, 1944 after a jury trial, convicting him of burglary in the third degree and petit larceny, and imposing sentence upon him as a second felony offender. Judgment affirmed. We are satisfied that the record (which was supplied to the defendant pursuant to this court’s order of April 7, 1964) is sufficient to protect his rights and constitutes a substantial compliance with the statutes (People v. Morganti, 266 App. Div. 362). The lapse of time between this court’s dismissal of the appeal on May 7, 1945 for failure to prosecute and the vacatur of such dismissal on December 9, 1963, resulted from the defendant’s failure to move to vacate the order of dismissal until September, 1962. In any event, no prejudice can be attributed to the hiatus. Nor did the failure of the prosecutor to expand his opening beyond a reading of the indictment constitute reversible error. The guilt of defendant was established. Finally, with respect to the prosecutor’s summation, no factual claim of any prejudicial statement therein has been set forth; the defendant’s mere eonelusory statements will not suffice. (For prior related decisions, see People v. Reatz, 20 A D 2d 552.) Beldock, P. J., TJghetta, Kleinfeld, Christ and Brennan, JJ., concur.